ORDER

Pursuant to the mandate of the Supreme Court of the United States issued on July 25, 1973 vacating the judgment in the above entitled case and remanding to the Court of Appeals of Maryland for further consideration in the light of Miller v. California, 413 U. S. 15 (1973); Paris Adult Theatre I v. Slaton, 413 U. S. 49 (1973); Kaplan v. California, 413 U. S. 115 (1973); U.S. v. 12 200-ft Reels of Super 8mm Film, 413 U. S. 123 (1973); U.S. v. Onto, 413 U. S. 139 (1973); Heller v. N.Y., 413 U. S. 483 (1973); Roaden v. Ky., 413 U. S. 496 (1973), and Alexander v. Virginia, 413 U. S. 836 (1973); this Court has reconsidered its opinion and judgment in light of the cases set forth above and finds that the opinion and judgment should be reaffirmed; therefore it is this 10th day of October, 1973
*749ORDERED by the Court of Appeals of Maryland that the judgment of this Court entered on October 13, 1971 modifying the order of the lower court and as modified affirming, with costs to be paid by appellants; be, and it is hereby, reinstated and reaffirmed.
/s/ Robert C. Murphy Chief Judge
[Seal]